                                  Case 5:17-cr-00560 Document 310-7 Filed on 12/14/18 in TXSD Page 1 of 7




                       BMPE MONEY LAUNDERING CYCLE




  U.S

                          U.S. DOLLARS

            DRUG
         TRAFFICKERS




MEXICO



                        MEXICAN
                         CARTEL
                                  Case 5:17-cr-00560 Document 310-7 Filed on 12/14/18 in TXSD Page 2 of 7




                       BMPE MONEY LAUNDERING CYCLE




  U.S
                                                                                                              U.S.
                                                                                                            EXPORTS
                          U.S. DOLLARS

            DRUG
         TRAFFICKERS




                                                                                                            GOODS
MEXICO



                        MEXICAN                                                                             MEXICAN
                         CARTEL                                                                             IMPORTS
                                  Case 5:17-cr-00560 Document 310-7 Filed on 12/14/18 in TXSD Page 3 of 7




                       BMPE MONEY LAUNDERING CYCLE




  U.S
                                                                                                                  U.S.
                                                                                                                EXPORTS
                          U.S. DOLLARS

            DRUG
         TRAFFICKERS




                                                                                                                GOODS
MEXICO                                                                                                MEXICAN
                                                                                                      BROKER


                        MEXICAN                                                                                 MEXICAN
                         CARTEL                                                                                 IMPORTS
                                  Case 5:17-cr-00560 Document 310-7 Filed on 12/14/18 in TXSD Page 4 of 7




                       BMPE MONEY LAUNDERING CYCLE




  U.S
                                                                                                                  U.S.
                                                                                                                EXPORTS
                          U.S. DOLLARS

            DRUG
         TRAFFICKERS




                                                                                                                GOODS
MEXICO                                                                                                MEXICAN
                                                                                                      BROKER


                        MEXICAN                                                                                 MEXICAN
                         CARTEL                                                                                 IMPORTS
                                  Case 5:17-cr-00560 Document 310-7 Filed on 12/14/18 in TXSD Page 5 of 7




                       BMPE MONEY LAUNDERING CYCLE




  U.S
                                                                                                                    U.S.
                                                                                                                  EXPORTS
                          U.S. DOLLARS                                                             U.S. COURIER

            DRUG
         TRAFFICKERS




                                                                                                                  GOODS
MEXICO                                                                                                MEXICAN
                                                                                                      BROKER


                        MEXICAN                                                                                   MEXICAN
                         CARTEL                                                                                   IMPORTS
                                  Case 5:17-cr-00560 Document 310-7 Filed on 12/14/18 in TXSD Page 6 of 7




                       BMPE MONEY LAUNDERING CYCLE




  U.S
                                                                $                                                 $     U.S.
                                                                                                                      EXPORTS
                          U.S. DOLLARS                                                             U.S. COURIER

            DRUG
         TRAFFICKERS




                                                                                                                      GOODS
MEXICO                                                                                                MEXICAN
                                                                                                      BROKER


                        MEXICAN                                                                                       MEXICAN
                         CARTEL                                                                                       IMPORTS
                                  Case 5:17-cr-00560 Document 310-7 Filed on 12/14/18 in TXSD Page 7 of 7




                       BMPE MONEY LAUNDERING CYCLE




  U.S
                                                                $                                                   $     U.S.
                                                                                                                        EXPORTS
                          U.S. DOLLARS                                                             U.S. COURIER

            DRUG
         TRAFFICKERS




                                                                                                                        GOODS
MEXICO                                                                                                MEXICAN
                                                                                                      BROKER


                        MEXICAN                                                                                         MEXICAN
                         CARTEL                                     $                                               $   IMPORTS
                                                                                                            PESOS
